Citation Nr: 1017147	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1963 to January 
1965, and from April 1965 to July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which granted the Veteran's service connection claim 
for PTSD at a 50 percent disability rating.  In the July 2006 
rating decision, the RO increased the Veteran's initial 
rating for PTSD for the appeal period to 70 percent.  During 
the pendency of this appeal, jurisdiction of these claims was 
transferred to the RO in St. Petersburg, Florida.

In August 2007, the RO granted the Veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected PTSD with an effective 
date of December 9, 2004.  The Board acknowledges the recent 
decision in Rice v. Shinseki, which held that a request for a 
TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation.  See 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
part and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  In this case, the issue of TDIU was fully adjudicated by 
the agency of original jurisdiction (AOJ), and granted, in 
August 2007, during the pendency of this appeal.  The Veteran 
has not appealed the effective date of his grant of TDIU.  
The Veteran must separately appeal these downstream issues.  
See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 
1997).  Therefore, the issue of TDIU is not before the Board 
at this time.




FINDINGS OF FACT

1.  Prior to June 26, 2006, the Veteran's service-connected 
PTSD has been shown to be manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, thinking, and mood, as evidenced by 
the Veteran's constant anxiety and depression, isolation, and 
difficulty establishing and maintaining effective 
relationships, with Global Assessment of Functioning (GAF) 
scores ranging from 48 to 55.

2.  Prior to June 26, 2006, the Veteran's service connected 
PTSD has not manifested gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, nor did he show any evidence 
of being a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

3.  After June 26, 2006, the Veteran's service-connected PTSD 
has been shown to cause total social and occupational 
impairment as manifested by the Veteran's cognitive 
impairment and isolation, as well as indications that the 
Veteran's PTSD renders him incapable of working with a 
consistent GAF score of 48.  


CONCLUSIONS OF LAW

1.  Prior to June 26, 2006, the criteria for an initial 
disability rating in excess of 70 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  Since June 26, 2006, the criteria for a disability rating 
of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in September 
2002, January and July 2006. Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Furthermore, the March and July 2006, and October 2008 
letters from the AOJ further advised the Veteran of the 
elements of a disability rating and an effective date, which 
are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the timing of VCAA notice, the Board sees the 
AOJ did not provide the Veteran with all general VCAA notice 
prior to the September 2004 determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in January 2006, the AOJ readjudicated the claim 
in the more recent January 2006 SOC.  After providing 
additional notice in March and July 2006, the AOJ again 
readjudicated the claim in the July 2006 SSOC.  In October 
2008 the AOJ again provided additional notice and 
readjudicated the Veteran's claim in the final October 2008 
SSOC.  As such, the record clearly demonstrates that each 
time after providing the required notice, the AOJ 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  Therefore, the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination). 

However, with regard to content, it is noted the current 
claim at issue stems from an initial rating assignment.  In 
this situation, the Court has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre- 
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is the VA's obligation to explain why 
this is not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104, 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

Applying the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696.

In fact, with respect to content, the AOJ actually provided 
the Veteran with downstream Dingess notice in the March and 
July 2006, and October 2008 letters pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim.  Further, after the Veteran filed an 
NOD as to a higher initial rating for PTSD, the additional 
notice requirements described within 38 U.S.C. §§ 5104, 7105 
were met by the January 2006 SOC and subsequent July 2006 and 
October 2008 SSOCs.  Specifically, these documents provided 
the Veteran with a summary of the pertinent evidence as to 
his higher initial rating for PTSD claim, a citation to the 
pertinent laws and regulations governing a higher rating for 
his PTSD, and a summary of the reasons and bases for the 
AOJ's decision to deny a higher rating for PTSD.  
Furthermore, in the July 2006 VCAA letter, the Veteran was 
advised of the general evidentiary and legal criteria 
necessary to substantiate a higher initial rating for PTSD.  
Therefore, the Veteran has not met his burden of establishing 
any prejudice as to notice provided for the downstream 
initial rating and effective date elements of his claim, such 
that there is no prejudicial error in the content of his VCAA 
notice.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), VA treatment records, and two VA psychiatric 
examinations.  The Veteran has submitted personal statements, 
private medical evidence, and employment records.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

The Veteran's most recent VA psychiatric examination was 
conducted in July 2007, almost 3 years ago.  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
("[W]here the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination").  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  
 
Since the time of the July 2007 VA psychiatric examination, 
the Veteran submitted a statement in October 2007, and a VA 
medical treatment record from September 2007.  The Veteran's 
representative has submitted a statement in October 2008, and 
an Informal Brief of Appellant in Appealed Case in March 
2010.  These records appear to be consistent with the VA 
medical examination of record in their indications regarding 
the manifestations of his PTSD.  Even so, any error in not 
providing a new VA psychiatric examination is moot, as the 
Board is granting in full the benefit sought as of June 26, 
2006, in the grant of a 100 percent disability rating.  A new 
examination could only change the outcome if it were to 
provide evidence for a reduction of the Veteran's PTSD 
rating.  As such, there is no prejudice to the Veteran's 
claim in the failure to provide a more contemporaneous VA 
psychiatric examination.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for right knee disability, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (in this case May 28, 2002) until 
the present.  This could result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 70 percent rating is effective from May 28, 2002, the 
date that the Veteran first applied for service connection 
for his PTSD.  The Veteran is currently seeking a higher 
rating for the entire period that this rating has been in 
effect.

The Board notes that various VA medical examiners have 
indicated that the Veteran has experienced other mental 
disorders in addition to his PTSD.  The June 2003 VA 
psychiatric examination indicated that the Veteran was 
experiencing a depressive disorder and cannabis abuse, both 
secondary to his PTSD.  Furthermore, the July 2007 VA 
psychiatric examiner noted the Veteran's "Induced Persisting 
Dementia," along with "cognitive deficits, more likely than 
not consequent to his chronic use of alcohol."  When it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  Furthermore, in providing the benefit of the doubt 
as required by 38 C.F.R. § 4.3 to the Veteran, the Board also 
takes into account that certain aspects of the Veteran's 
substance abuse may be a form of self-medication for his 
PTSD.  As such, the Board declines to attempt to separate the 
effects of any of the other mental disorders which the 
Veteran may be experiencing in determining the Veteran's 
disability rating.  Consequently, the Board will consider all 
the Veteran's psychiatric symptoms together without 
attempting to differentiate between distinctly diagnosed 
psychiatric disorders.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The Veteran's PTSD was rated as 70 percent disabling from May 
28, 2002, in the July 2006 rating decision.  In June 2003, 
the Veteran was provided with a VA psychiatric examination 
for the purpose of establishing the level of disability 
caused by the Veteran's PTSD.  The Veteran indicated being 
highly isolated, avoiding crowds, and even contact with his 
wife.  Ultimately, the Veteran was indicated as experiencing 
some malaise and loss of energy, which was related "both to 
his hepatitis C and his depressive reaction to [PTSD]."  The 
examiner concluded that the Veteran was experiencing 
"moderate impairment."  However, there was no indication 
that the Veteran was a risk to himself or others, or that he 
experienced hallucinations or delusions.  

The AOJ has also obtained various VA medical treatment 
records relating to the Veteran's PTSD treatment.  These 
records provide a generally consistent disability picture for 
the Veteran's PTSD during this period, particularly of the 
Veteran's anxiety, depression, isolation, and difficulty with 
work and family relationships (particularly with his wife).  
For example, from September 2002 to November 2003, the 
Veteran engaged in group therapy through a Denver Veterans 
center.  These records show that the Veteran was having 
trouble with work relationships, and was agitated and 
depressed with an aggravated startle response.

The Veteran was also provided with an evaluation treatment 
summary by the Denver Veterans Center, in May 2003.  
Consistent with the Veteran's treatment records, this 
evaluation indicated that the Veteran was having "serious 
anger-management difficulties," including having trouble 
coping at work because he became "easily agitated and 
angry."  The Veteran was noted as being "quite anxious and 
hyper-vigilant," with a low threshold for being startled, 
and was feeling depressed.  The Veteran was noted to be 
experiencing "severe isolation," including at work 
delivering mail "which he does alone."

In an April 2003 VA medical treatment record, the Veteran 
again was noted as experiencing depression "'all the 
time,'" with no motivation to socialize.  In a May 2004 
treatment record, the Veteran was noted as experiencing 
depression, and also being "very anxious," and unable to 
sit still due to anxiety.  In October 2004, the Veteran was 
indicated as being irritable, with "loss of temper," and a 
need to keep himself "isolated from the environment."  In 
November 2004, the Denver Veterans center provided a letter 
regarding the Veteran's treatment for PTSD, indicating that 
the Veteran experienced "depression, anxiety, short-term 
memory loss, lack of concentration, insomnia, and fatigue."  
A December 2004 letter was also provided which indicated that 
the Veteran was no longer able to complete his duties as a 
Postal Carrier, in part due to his Hepatitis C and in part 
due to his PTSD.  In November 2005, a treatment record the 
Veteran was again indicated as being depressed and anxious; 
however, he denied suicidal ideation and anhedonia.  In 
February 2006, the Veteran reported that he was having 
difficulty sleeping and with anxiety.  In May 2006 the 
Veteran indicated that he and his wife were "constantly 
fighting."  In June 2006, the Veteran indicated that he was 
living alone, and was experiencing depression as well as 
being anxious most of the time, but reported experiencing no 
hallucinations.  As such, these treatment records spanning 
this period show consistent anxiety, depression, isolation, 
and an inability to maintain work and family relationships.

In regards to the Veteran's GAF scores, the Board notes that 
the Veteran's scores exhibit some variation during the appeal 
period prior to June 26, 2006, in that he was initially 
provided with a GAF score of 48 in the November 2002 "Mental 
Status Evaluation," and later was provided with a GAF of 49 
at his May 2003 VA treatment evaluation.  However, one month 
later in June 2003, at his VA psychiatric examination for 
compensation, the Veteran was provided with a GAF of 54 
(indicative of moderate symptoms).  Following this, the 
Veteran was given a GAF score of 55 in September 2005, and 
November 2005.  The Board notes that a disability rating 
based on a mental disorder "shall be based on all of the 
evidence that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  See 
38 C.F.R. § 4.126.  Furthermore, the Board notes that 
"[d]ifferent examiners, at different times, will not 
describe the disability in the same language...  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  38 C.F.R. § 4.2.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  As stated by the Court, credibility 
is the province of the Board.  It is not error for the Board 
to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board gives extra weight to the VA psychiatric 
examination of June 2003 as an accurate assessment of the 
Veteran's PTSD over the appeal period due to the consistent 
later GAF scores of 55.  Furthermore, the intake and 
treatment examinations were utilized for establishing 
treatment for the Veteran emphasizing the Veteran's history 
and stressors, whereas the June 2003 examination was a 
thorough examination and provided substantial attention to 
the Veteran's symptomatology at that time.  The Board also 
takes particular note of the June 2003 examiner's indication 
that the Veteran had "improved considerably," presumably 
from his initial assessments.  As such, although there is 
some difference in the Veteran's GAF scores for the appeal 
period prior to June 26, 2006, the Board concludes that the 
GAF scores are consistent with severe to moderate PTSD for 
the appeal period prior to June 26, 2006.

Therefore, the evidence of record for this period shows that 
the Veteran had severe to moderate PTSD with occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
In particular, the criteria for a 70 percent rating under 
Diagnostic Code 9411 lists certain examples of behavior which 
can be appropriate for such a rating.  38 C.F.R. § 4.130.  
The Veteran shows several of these symptoms, in that he is 
repeatedly indicated as experiencing constant agitation as 
well as depression, thus showing symptoms of "near 
continuous panic or depression."  The Veteran also appeared 
to be having trouble controlling his anger, particularly at 
work, showing "impaired impulse control."  The Veteran also 
had difficulty managing at work, showing "difficulty in 
adapting to stressful situations."  Finally, while the 
Veteran was generally able to maintain his employment and 
also to establish a marriage for the majority of this period, 
his marriage and work relationships are shown by his 
treatment record to be maintained through isolation both at 
home and at work, showing some "inability to establish and 
maintain effective relationships."  Taking into account the 
evident affect of the Veteran's PTSD on his family and work 
relationships as required by Diagnostic Code 9411, along with 
the fact that he shows four of the symptoms which are 
provided as examples for a 70 percent rating for PTSD, the 
Board concludes that the Veteran's PTSD was appropriately 
rated at 70 percent for the period prior to June 26, 2006.  

In reaching this conclusion, the Board notes that the Veteran 
does not exhibit all of the symptoms consistent with a 70 
percent rating, such as speech intermittently illogical, 
obscure, or irrelevant, spatial disorientation, or neglect of 
personal appearance and hygiene; nevertheless, giving the 
Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, 
the 70 percent rating is appropriate.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

However, the Board concludes that for this period a higher 
rating of 100 percent is not appropriate.  The Veteran did 
not show gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior; nor did he show any evidence 
of a persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating in excess of 70 percent 
for the Veteran's PTSD prior to June 26, 2006.  38 C.F.R. 
§ 4.3. 

However, the Board concludes that a higher rating of 100 
percent is warranted as of June 26, 2006.  38 C.F.R. § 4.7.  
At this time, the Veteran was provided with a VA psychiatric 
examination.  The examination determined that the Veteran's 
GAF score had fallen to 48 (indicative of "serious 
symptoms"), and the Veteran was again given a score of 48 
during his July 2007 VA psychiatric examination, indicating 
that this rating is consistently representative of the 
Veteran's PTSD disability for the period following the June 
2006 examination.  38 C.F.R. § 4.2.  Furthermore, this 
examination noted the first report of the Veteran having 
thoughts of "killing himself," although this is to some 
extent contradicted by the notation which indicates that 
there were no suicidal, homicidal, or violent thoughts 
present, granting the Veteran the benefit of the doubt, this 
shows the first evidence of suicidal ideation.  The examiner 
also noted that the Veteran had left the Post Office because 
the Veteran was having "bad outburst[s] and acts of 
aggression."

The Veteran was later provided with a July 2007 VA 
psychiatric examination.  
The July 2007 examination also noted that the Veteran was 
divorced in April 2004.  This was confirmed by divorce papers 
submitted by the Veteran.  The Veteran was noted as pursuing 
no activities, and isolating "up to four days a week."  
Socially, the Veteran was noted as being "virtually alone, 
[with] no companionship."  The Veteran also indicated that 
he "'he was forced to retire in January 2005,'" at least in 
part due to his PTSD.  Most importantly, in regards to his 
cognitive abilities, the Veteran was indicated as 
experiencing "major deficits in mentation."  In fact, the 
examiner indicated that the "[f]indings made in regards to 
attention/concentration would suggest that he is not safe 
driving."  Of particular note, the examiner concluded that, 
"[i]t is unlikely that this [Veteran] would be able to 
sustain gainful employment primarily due to his cognitive 
deficits."  

This was also found in a November 2006 VA medical treatment 
record, where the Veteran was noted as living alone and 
avoiding social contacts, and indicated as being "incapable 
of holding a job in the work place."  In a September 2007 VA 
medical treatment record, the Veteran was noted as being very 
"restless and despondent."  He was unable to sit still and 
be relaxed, had difficulty sitting still and concentrating, 
and was even unable to sit still and watch a movie to its 
completion.  

In conclusion, after June 26, 2006, the Veteran's PTSD 
manifests total occupational and social impairment with a 
drop in his GAF score to 48, severe cognitive impairment 
(showing gross impairment of the Veteran's thought 
processes), also as evidenced by the collapse of his marriage 
and his total isolation, as well as the physicians' 
indications that he would not be capable of working due to 
his PTSD.  In light of the above, after June 26, 2007, the 
evidence of record warrants a higher rating for the Veteran's 
PTSD of 100 percent.  The Board finds that the above evidence 
is sufficient to warrant the increased rating, even though 
some of the criteria provided for a 100 percent rating are 
not present, such as persistent delusions or hallucinations, 
grossly inappropriate behavior, the Veteran being a 
persistent danger to himself or others, nor is there evidence 
of the Veteran being intermittently unable to perform the 
activities of daily living.  See Mauerhan, supra, 16 Vet. 
App. 436.  Rather, the evidence of cognitive impairment, 
suicidal ideation, extreme social isolation, and impaired 
employability demonstrates the degree of social and 
occupational impairment contemplated by the rating criteria 
for the 100 percent rating.  Id.  Accordingly, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence supports a 100 percent initial disability rating 
for PTSD.  38 C.F.R. § 4.3. 

Therefore, the Board concludes that a "staged" rating of 
the Veteran's PTSD is appropriate, with a rating of 70 
percent prior to June 26, 2006, and a rating of 100 percent 
after June 26, 2006.  The Board adds that it does not find 
that the Veteran's service-connected PTSD on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  

ORDER

Prior to June 26, 2006, an initial disability rating in 
excess of 70 percent for PTSD is denied.

After June 26, 2006, an initial disability rating of 100 
percent is granted for the Veteran's PTSD, subject to the 
laws and regulations governing the payment of monetary 
benefits




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


